[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION FOR MISTRIAL OR MOTION TO STRIKE BRIEF
The defendant Milivoje Kovac respectfully requests this court to declare a mistrial or in the alternative strike the entire contents of the plaintiff's trial brief based upon the following:
On July 8, 1996 the plaintiff submitted a trial brief The brief should have only contained commentary on the facts presented at trial. However, the plaintiff improperly and in an attempt to unduly influence the court put in its brief numerous facts regarding other cases that were heard by the Stamford Superior Court between the parties. The facts of these cases were not made part of the trial of the case at bar and therefore the plaintiff's reliance upon them in its brief was inappropriate. The plaintiff in relying on the other cases claims attempts to indicate that Mr. Kovac must, therefore, have committed the alleged violations contained in the complaint of the case at bar. This tactic by the plaintiff is highly prejudicial in that the plaintiff is asking the court to rely on evidence not part of the record.
Wherefore, The Defendant Kovac requests the court to declare a mistrial and order the matter be put back onto the trial list or in the alternative strike the entire contents of the plaintiff's brief.
DEFENDANT KOVAC
BY
H. Jeffrey Beck His Attorney CT Page 5115-W
ORDER
The foregoing having been heard it is hereby Denied
BY THE COURT
KARAZIN, JUDGE.
CERTIFICATION
The undersigned hereby certifies that a copy of the foregoing was mailed to all counsel and pro se parties of record on July 15, 1996
H. Jeffrey Beck